DETAILED ACTION
1)
           Acknowledgement is made of Election response received on 4/29/2022.  The Restriction has been withdrawn.   Claims 1-20 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 5, 11-17, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.                                                                   
Claims 5, 11-17: the term “C” is unclearing in each of the claims.
Claims 5, 11-17: the phrase “when the total heat exchange element paper is divided into three layers having the same thickness in a thickness direction” is conditional and renders each of the claims indefinite. 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-4, 6-10, 18-20, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuoka Masanobu et al.                 (JP 2015-059286 A), (machine translation is used in the Office Action, copy provided to the Applicant).
           Claims 1, 6: Matsuoka discloses a total heat exchange element paper that has substrate sheets that includes moisture absorbent ([0001]-[0004]) and colloidal silica [0024] both of which adhere to the substrate sheet (Figure 1, Examples, entire document).  Matsuoka structurally discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed. 
           Claims 2, 18: the invention is disclosed per claim 1, 2, above. The pulp has been beaten to a freeness claimed [0016].
           Claims 3, 7, 19: the invention is disclosed per claim 1, 2, 3, above.  Cationic colloidal silica is disclosed [0024].
           Claims 4, 8, 9, 10, 20: the invention is disclosed per claim 1, 2, 3, 4, 7, above.  The moisture absorbent is 23 according to JIS Z0208 ([0028]-[0029]).

                                                Allowable Subject Matter                                                                                                             4)        Claims 5, 11-17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          The cited prior art does not disclose: The total heat exchange element paper when divided into three layers having the same thickness in a thickness direction, the ratio (Si/C ratio) of intensity peak values of Si and C measured by energy dispersive    X-ray spectroscopy in each layer of upper and lower layers is 1.5 times or more that of an intermediate layer (claims 5, 11-17).   

Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/Primary Examiner, Art Unit 1748